 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 1 of 6 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

                                CASE NO:

ESTEBAN RAMIREZ, an individual,
     Plaintiff,
v.

DIVISION 16, LLC,
a Florida Limited Liability Company,
     Defendant.
____________________________________________/

           COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff ESTEBAN RAMIREZ, an individual ("Plaintiff"), by and

through his undersigned counsel, brings this collective action under the Fair

Labor Standards Act ("FLSA") against DIVISION 16, LLC, a Florida Limited

Liability Company, ("Defendant") for unpaid overtime compensation and

hereby states as follows:

                             INTRODUCTION

      1.    Plaintiff worked as a piece rate paid electric roof installation

laborer for Defendant throughout the west coast of Florida.

      2.    Defendant has a policy and practice of failing to: (1) accurately

record the hours worked by piece rate paid electric roof installation laborers

by not accounting for compensable meal and rest breaks as hours worked;
 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 2 of 6 PageID 2




and (2) failing to pay piece rate paid electric roof installation laborers like

Plaintiff full and proper overtime compensation for all overtime hours

worked.

      3.    This lawsuit is brought as a collective action under the FLSA to

recover unpaid overtime compensation owed to Plaintiff.


                        JURISDICTION AND VENUE

      4.    The FLSA authorizes court actions by private parties to recover

damages for violation of the FLSA's wage and hour provisions.

      5.    This Court has jurisdiction over Plaintiff's FLSA claims pursuant

to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

      6.    Venue in the Middle District of Florida is proper pursuant to 28

U.S.C. § 1391(b) and (c), because Defendant provides services in Lee County,

Florida, which is located in this district and is thus considered a resident of this

district. Further, a significant portion of the events giving rise to the claim

alleged herein occurred within this District.


                                    PARTIES

      7.    Plaintiff worked for Defendant as a piece rate paid electric roof

installation laborer from December 1, 2014, through November 17, 2020.

      8.    During the Relevant Liability Period, Plaintiff was a covered

employee within the meaning of the FLSA and Defendant treated him as an

employee by withholding taxes and other required deductions from his pay.
 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 3 of 6 PageID 3




          9.    During the Relevant Liability Period, Defendant failed to pay

Plaintiff for all overtime hours worked, and denied Plaintiff overtime

compensation for hours worked in excess of forty (40) per week.

          10.   During the Relevant Liability Period, Defendant employed two or

more persons, including Plaintiff, and has "had employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for

commerce by any person," as defined in § 203(s)(1)(A)(i).

          11.   During the Relevant Liability Period, Defendant achieved annual

gross sales made or business done of not less than $500,000.00 in accordance with §

203(s)(1)(A)(ii).

                              FACTUAL ALLEGATIONS

          12.   Defendant   operates    a   large-scale     contracting   company

headquartered in Ft. Myers, Florida.

          13.   Defendant’s piece rate paid electric roof laborers are an integral

part of the company, providing Defendant's services to the public.

          14.   Defendant has employed Plaintiff as piece rate paid electric roof

installation laborers or in equivalent positions with similar job duties, however

titled.

          15.   Plaintiff is not exempt from the overtime provisions of the FLSA

and are paid on a piece rate basis.

          16.   Defendant has, and continues to fail to, pay Plaintiff and the

putative class proper overtime compensation, as it fails to accurately record
 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 4 of 6 PageID 4




their actual hours worked, let alone offer proper additional payment for hours

worked over forty (40) per week.

      17.   Plaintiff routinely worked over forty (40) hours in a work week but

was not paid proper overtime wages for all of that work, as required by the

FLSA.

      18.   Defendant knew, and has known, that Plaintiff performed work

without compensation and has chosen to deny him overtime compensation for

performing this work in willful disregard of their rights under the FLSA.

                                   COUNT I

FAILURE TO PAY OVERTIME COMPENSATION TO HOURLY PAID
   LABORER IN VIOLATION OF THE FLSA DURING THE FLSA
              RELEVANT LIABILITY PERIOD


      19.   Plaintiff re-alleges and incorporates by reference the preceding

paragraphs 1 through 31, as if set forth herein.

      20.     During the FLSA Relevant Liability Period, Defendant failed to

accurately record all hours worked by Plaintiff and did not fully compensate

Plaintiff for all of their hours worked for Defendant in excess of forty (40) per

week as required by Section 207 of the FLSA.

      21.   Plaintiff was a victim of a common and illegal policy and plan by

Defendant to deny him overtime compensation required by the FLSA.
 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 5 of 6 PageID 5




      22.        Defendant's failure to pay piece rate Plaintiff in accordance with

the requirements of Section 207 of the FLSA was in willful disregard of the

overtime wage compensation requirements of the FLSA.

      23.        Plaintiff seeks unpaid overtime compensation in an amount to be

determined, as well as an equal amount of liquidated damages (or pre-judgment

interest in the event liquidated damages are denied), post-judgment interest,

and attorneys' fees and costs pursuant to 29 U.S.C. § 216(b).

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant and

prays this Court:

             a.          Find that Defendant's violation of the FLSA was willful and

impose a three- year statute of limitations period for FLSA claims;

             d.      Award Plaintiff unpaid overtime compensation;

             e.            Award Plaintiff an amount equal to unpaid overtime

compensation as liquidated damages under 29 U.S.C. § 216(b);

            f.     Award Plaintiff pre-judgment interest if liquidated damages are

not awarded;

            g.          Award Plaintiff post-judgment interest as provided by law;

                   h.      Award Plaintiff reasonable attorneys' fees and costs as

mandated by Section 216(b) of the FLSA; and

            i.       Award Plaintiff any such other relief as the Court deems fair

and equitable
 Case 2:21-cv-00307-SPC-MRM Document 1 Filed 04/13/21 Page 6 of 6 PageID 6




                              JURY DEMAND

           Plaintiff hereby requests that upon trial of this action, all issues be

submitted to and determined by a jury except those issues expressly reserved

by law for determination by the Court.

           Dated this 12th day of April 2021.

                                           Respectfully submitted,

                                           /s/ NOAH E. STORCH
                                           Noah E. Storch, Esquire
                                           Florida Bar No. 0085476
                                           RICHARD CELLER LEGAL, P.A.
                                           10368 W. State Road 84, Suite 103
                                           Davie, Florida 33324
                                           Telephone: (866) 344-9243
                                           Facsimile: (954) 337-2771
                                           noah@floridaovertimelawyer.com

                                           Counsel for Plaintiff
